DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9, 11-13, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishimoto et al. (US Patent Number 8814271).

Regarding claim 7, Ishimoto further discloses the coupling further comprises: a first leg secured to the rear surface of the resilient member (at least a portion of 38 is secured to 16 for instance); a second leg spaced from the first leg a distance away from the back surface of the resilient member (a distal portion of 14 for instance); and an intermediate member (adjacent portions of 38 and/or 14) 
Regarding claims 8 and 9, Ishimoto further discloses the first portion of the coupling comprises a first stiffness and the second portion of the coupling comprises a second stiffness which would inherently differ from the first stiffness (based on their construction) and at least some tubular materials (at 28 and apparently 14), but may not explicitly describe the stiffnesses or tubular construction arrangement claimed.  However, as duplication and rearrangement of components, as well as changes in size and shape, require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve comfort and safety for a variety of users.
Regarding claim 11, Ishimoto discloses an arrangement as explained above but may not explicitly describe passenger sizes.  The device would inherently be viewed as operable for typical passengers (including those in the fifth and ninety-fifth percentiles), and further, as changes in size and shape, require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve comfort and safety for a variety of users.
Regarding claim 12, Ishimoto further discloses the resilient member comprises a polymeric material that compresses in response to the first minimum application of force (a resin cushion as disclosed is viewed as such).  
Regarding claim 13, Ishimoto discloses an arrangement as explained above but may not clearly disclose multiple headrests.  Such arrangements are well-known however and it accordingly would have 
Regarding claims 21 and 22, Ishimoto further discloses the first portion is configured to at least partially deform by bending at a first bending location spaced from the resilient member in response to the second minimum application of force; and the second portion is configured to at least partially deform by bending at a second bending location in response to the third minimum application of force, wherein the first portion is configured to at least partially non-resiliently deform in response to the second minimum application of force; and the second portion is configured to at least partially non-resiliently deform in response to the third minimum application of force.  Based on the arrangement of components and typical material properties, this would be the case as explained above; however even if it were not, as changes in size, shape, and material require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed (i.e. vary shapes and material to provide the claimed deformation) based on normal variation to improve comfort and safety for a variety of users.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.  Specifically, Applicant asserts generally that Ishimoto does not disclose a coupling as claimed nor would it have been obvious from the disclosure.  However, as explained above, Ishimoto is viewed as disclosing such based on the disclosed arrangement of components and typical material properties.  Further, even absent explicit disclosure about particular deformation under particular loads, an arrangement as claimed would have been obvious as set forth above.  Accordingly, the rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636